UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended March 31, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 0-23433 WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 31-1557791 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 151 North Market Street, Wooster, Ohio (Address of Principal Executive Offices) Zip Code (330) 264-5767 (Registrant’s telephone number) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.10 per share The NASDAQ Stock Market LLC Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES o NO x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES o NO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES o NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one.) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x As of June 13, 2011, the latest practicable date, there were 3,004,113 issued and outstanding shares of the Registrant’s Common Stock.The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last closing price on September 30, 2010, as reported on the Nasdaq National Market, was approximately $20.0 million. Wayne Savings Bancshares, Inc. Form 10-K For the Year Ended March 31, 2011 PART I. Item 1. Business 1 Item 1A. Risk Factors 31 Item 1B. Unresolved Staff Comments 34 Item 2. Properties 35 Item 3. Legal Proceedings 36 Item 4. Removed and Reserved 36 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 36 Item 6. Selected Financial Data 38 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 48 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A(T). Controls and Procedures Item 9B. Other Information PART III. Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV. Item 15. Exhibits and Financial Statement Schedules Table of Contents PART I ITEM 1. Business General Wayne Savings Bancshares, Inc. Wayne Savings Bancshares, Inc. (the “Company”), is a unitary holding company for Wayne Savings Community Bank (the “Bank”).The only significant asset of the Company is its investment in the Bank.The Bank conducts its business from eleven full-service locations.The Company’s principal office is located at 151 North Market Street, Wooster, Ohio, and its telephone number at that address is (330) 264-5767.At March 31, 2011, the Company had total assets of $407.7 million, total deposits of $320.1 million, and stockholders’ equity of $38.3 million, or 9.4% of total assets. Wayne Savings Community Bank The Bank is an Ohio-chartered stock savings and loan association headquartered in Wooster, Ohio.The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (“FDIC”).The Bank has been a member of the Federal Home Loan Bank (“FHLB”) System since 1937. The Bank is a community-oriented institution offering a full range of consumer and business financial services to its local community.The Bank’s primary lending and deposit gathering area includes Wayne, Holmes, Ashland, Medina and Stark counties, where it operates eleven full-service offices.This contiguous five-county area is located in northeast Ohio, and is an active manufacturing and agricultural market.The Bank’s principal business activities consist of originating one-to-four family residential real estate loans, multi-family residential, commercial and non-residential real estate loans.The Bank also originates consumer loans, and to a lesser extent, construction loans.The Bank also invests in mortgage-backed securities, state and political subdivisions and a small position of private-label collateralized mortgage obligations and other liquid investments, such as United States Government securities, federal funds, and deposits in other financial institutions. Since 2005, the Company has placed increased emphasis on commercial lending as a strategic initiative to diversify the composition of the balance sheet away from long duration residential mortgage loans and low yielding mortgage securities while maintaining a relatively low risk profile and a sustainable income stream.However, the Company has experienced repayments of approximately $6.5 million more than originations on non-residential real estate and commercial business loans during the most recent five fiscal year period.Due to low interest rates, commercial real estate loans collateralized by residential properties and fifteen year residential mortgage loans have contributed to a slight increase in one-to-four family residential mortgage loans from $155.0 million, or 62.2% of the total loan portfolio at March 31, 2007, to $162.4 million, or 66.6% of the total loan portfolio, at March 31, 2011.Over the previous five years, commercial lending collateralized by 1-4 family properties increased $8.3 million.Nonresidential real estate loans and commercial loans generally carry higher yields and shorter terms than one-to-four family loans.The increased emphasis on commercial lending has diversified the loan portfolio, expanded the Company’s product offerings and broadened the Company’s customer base and its corresponding ability to cross-sell its varied product offerings.This change in emphasis has also resulted in increased staffing expense and, in the current economic environment, increased provisions for loan losses due to the higher inherent risk associated with commercial lending activities.Growth in the loan portfolio peaked during fiscal 2009.Loan demand decreased during fiscal 2011, resulting in a decline in the loan portfolio and a corresponding increase in the securities portfolio. 1 Table of Contents Market Area/Local Economy The Bank, headquartered in Wooster, Ohio, operates in Wayne, Ashland, Medina, Holmes and Stark Counties in northeast Ohio.Wooster is located in Wayne County and is approximately midway between Cleveland and Columbus, Ohio. Wayne County is characterized by a diverse economic base, which is not dependent on any particular industry.It is one of the leading agricultural counties in the state.Since 1892, Wooster has been the headquarters of the Ohio Agricultural Research and Development Center, the agricultural research arm of The Ohio State University.In addition, Wayne County is also the home base of such nationally known companies like The J.M. Smucker Company, Worthington Industries/The Gertsenslager Company, and the Wooster Brush Company.It is also the home of many industrial plants, including LuK USA LLC, Packaging Corporation of America, International Paper Company, Morton Salt and Frito-Lay, Inc.The City of Wooster is a developing regional medical center, with a successful city-owned hospital and significant commitment by the world renowned Cleveland Clinic as they have established new state of the art medical facilities.Wayne County is also known for its excellence in education.The College of Wooster was founded in 1866 and serves 1,800 students during the school season.Other quality educational opportunities are offered by the Agricultural Technical Institute of The Ohio State University, and Wayne College, a branch of The University of Akron.Wayne Savings operates four full-service offices in Wooster, one stand-alone drive-thru facility and one full-service office in both Rittman and Creston. Ashland County, which is located due west of Wayne County, also has a diverse economic base.In addition to its agricultural segment, Ashland County has manufacturing plants producing rubber and plastics, machinery, transportation equipment, chemicals, apparel, and other items.Ashland is also the home of Ashland University, which was founded in 1878 and serves 6,500 students.The City of Ashland is the county seat and the location of two of the Bank’s branch offices. Medina County, located just north of Wayne County, is the center of a fertile agricultural region.While, farming remains the largest industry in the county in terms of dollar value of goods produced, over 100 small manufacturing firms also operate in the county.The City of Medina is located in the center of the Cleveland-Akron-Lorain Standard Consolidated Statistical Marketing Area.Medina is located approximately 30 miles south of Cleveland and 15 miles west of Akron.Due to its proximity to Akron and Cleveland, a majority of Medina County’s labor force is employed in these two cities.The Bank operates one full-service office in Medina County, which is located in the Village of Lodi. Holmes County, located directly south of Wayne County, has a mostly rural economy.The local economy depends mostly upon agriculture, light manufacturing, fabrics, and wood products.Because of the scenic beauty and a large Amish settlement, revenues from tourism are becoming increasingly significant.The county is also noted for its many fine cheese-making operations.A large number of Holmes County residents are employed in Wayne County.The City of Millersburg is the county seat and the location of one of the Bank’s branch offices. Stark County, located directly east of Wayne County, is characterized by a diverse economy and over 1,500 different products are manufactured in the county.Stark County also has a strong agricultural base, and ranks fourth in Ohio in the production of dairy products.The major employers in North Canton are Diebold Incorporated (a major manufacturer of bank security products and automated teller machines) and the Timken Company (a world-wide manufacturer of tapered roller bearings and specialty steels).The Bank does not have a material concentration of loans in the North Canton market area.Jackson Township is the 2 Table of Contents home to the Westfield Belden Village Shopping Center, while Plain Township is a residential and agricultural area with a few widely scattered light industries.North Canton is the location of one of the Bank’s branches. Lending Activities General.Historically, the principal lending activity of the Company has been the origination of fixed and adjustable rate mortgage (“ARM”) loans collateralized by one-to-four family residential properties located in its market area.The Company originates ARM loans for retention in its portfolio, and fixed rate loans that are eligible for resale in the secondary mortgage market.The Company also originates loans collateralized by non-residential and multi-family residential real estate, as well as commercial business loans. The Company also originates consumer loans to broaden services offered to customers. The Company has sought to make its interest-earning assets more interest rate sensitive by originating adjustable rate loans, such as ARM loans, home equity loans, and medium-term consumer loans.The Company also purchases mortgage-backed securities generally with estimated remaining average lives of five years or less.At March 31, 2011, approximately $105.1 million, or 30.1%, of the Company’s total loans and mortgage-backed securities consisted of loans or securities with adjustable interest rates. The Company continues to actively originate fixed rate mortgage loans, generally with 15 to 30 year terms to maturity, collateralized by one-to-four family residential properties.One-to-four family fixed rate residential mortgage loans generally are originated and underwritten according to standards that allow the Company to sell such loans in the secondary mortgage market for purposes of managing interest rate risk and liquidity.From November 2005 until January 2009, the Company decided to retain all one-to-four family, fixed rate residential mortgage loan originations with terms of 15 and 30 years to manage the size of the portfolio and to provide higher yields as compared to alternative investments.In accordance with a policy adopted by the Bank’s Asset/Liability Committee (“ALCO”) that permits limited loan sales to address interest rate risk and liquidity concerns, during the 2010 and 2011 fiscal years, the Company sold $4.0 million and $5.9 million, respectively, of fixed rate residential mortgage loans into the secondary market to limit the buildup of interest rate risk and to provide pipeline funding during a period where a large number of originations were occurring due to refinancing activity by consumers.The Company retains servicing on its sold mortgage loans.The Company also originates interim construction loans on one-to-four family residential properties. The Company has continued to develop the commercial business loan program in order to increase the Company’s interest rate sensitive assets, increase interest income and diversify both the loan portfolio and the Company’s customer base.The Company has three experienced commercial lenders to manage this portfolio.The Company targets small local businesses with loan amounts in the $50,000 - $1.0 million range with a majority of loans under $500,000.Overall, commercial business loans decreased to $8.2 million at March 31, 2011, as compared to $10.9 million at March 31, 2007, nonresidential real estate and land loans decreased from $66.3 million, or 26.6%, of the total loan portfolio at March 31, 2007, to $62.5 million, or 25.6%, of the total loan portfolio at March 31, 2011. 3 Table of Contents Analysis of Loan Portfolio.Set forth below is certain information relating to the composition of the Company’s loan portfolio, by type of loan as of the dates indicated. At March 31, $ % $ % $ % $ % $ % (Dollars in thousands) Mortgage loans: One-to-four family residential(1) $ % $ % $ % $ % $ % Residential construction loans Multi-family residential Non-residential real estate/land(2) Total mortgage loans Other loans: Consumer loans(3) Commercial business loans Total other loans Total loans before net items % Less: Loans in process Deferred loan origination fees Allowance for loan losses Total loans receivable, net $ Includes equity loans collateralized by second mortgages in the aggregate amount of $15.8 million, $16.5 million, $16.9 million, $17.0 million and $19.2 million, as of March 31, 2011, 2010,2009, 2008 and 2007, respectively.Such loans have been underwritten on substantially the same basis as the Company’s first mortgage loans. Includes land loans of $2.8 million, $2.7 million, $1.7 million, $1.3 million and $828,000 as of March 31, 2011, 2010, 2009, 2008 and 2007, respectively. Includes second mortgage loans of $988,000, $1.1 million, $1.3 million, $1.7 million and $1.6 million as of March 31, 2011, 2010, 2009, 2008 and 2007, respectively. 4 Table of Contents Loan Maturity and Repricing Schedule.The following table sets forth certain information as of March 31, 2011, regarding the dollar amount of loans maturing in the Company’s portfolio based on their contractual terms to maturity.Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less.Adjustable and floating rate loans are included in the period in which interest rates are next scheduled to adjust rather than in which they mature, and fixed rate loans are included in the period in which the final contractual repayment is due. Within One Year One Through Three Years Three Through Five Years Five Through Ten Years Ten Through Twenty Years Beyond Twenty Years Total (In Thousands) Mortgage loans: One-to-four family residential Adjustable $ $ $ $
